UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-2032


IN RE: UNDER ARMOUR SECURITIES LITIGATION

_________________________________________

ABERDEEN CITY COUNCIL, as Administrating Authority for the North East
Scotland Pension Fund; BUCKS COUNTY EMPLOYEES RETIREMENT FUND,
Individually and on behalf of all others similarly situated,

                    Plaintiffs - Appellants,

             v.

UNDER ARMOUR, INCORPORATED; KEVIN A. PLANK; LAWRENCE P.
MOLLOY; BYRON K. ADAMS, JR.; GEORGE W. BODENHEIMER; DOUGLAS
E. COLTHARP; KAREN W. KATZ; A. B. KRONGARD; WILLIAM R.
MCDERMOTT; ERIC T. OLSON; HARVEY L. SANDERS; JP MORGAN
SECURITIES, LLC; MERRILL LYNCH, PIERCE, FENNER & SMITH,
INCORPORATED; WELLS FARGO SECURITIES, LLC; HSBC SECURITIES
(USA) INC.; PNC CAPITAL MARKETS, LLC; BB&T CAPITAL MARKETS;
SUNTRUST ROBINSON HUMPHREY, INC.; CITIGROUP GLOBAL
MARKETS, INCORPORATED; GOLDMAN SACHS & COMPANY, LLC;
REGIONS SECURITIES, LLC; SMBC NIKKO SECURITIES AMERICA, INC,

                    Defendants - Appellees,

             and

ANTHONY W. DEERING; BRAD DICKERSON,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cv-00388-RDB)
Submitted: July 17, 2020                                          Decided: August 13, 2020


Before WYNN, THACKER, and RUSHING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Susan K. Alexander, Andrew S. Love, San Francisco, California, Mark Soloman, Robert
R. Henssler, Jr., Christopher R. Kinnon, San Diego, California, Paul J. Geller, Jack Reise,
Mark J. Dearman, ROBBINS GELLER RUDMAN & DOWD, LLP, Boca Raton, Florida,
for Appellants. James D. Wareham, Washington, D.C., Samuel P. Groner, FRIED,
FRANK, HARRIS, SHRIVER & JACOBSON, LLP, New York, New York; G. Stewart
Webb, Jr., Michael J. Wilson, VENABLE, LLP, Baltimore, Maryland; Catherine G.
Stetson, Washington, D.C., Jon M. Talotta, HOGAN LOVELLS US LLP, Tysons,
Virginia; Aitan Goelman, Washington, D.C., Adam B. Abelson, ZUCKERMAN
SPAEDER LLP, Baltimore, Maryland; Amanda Flug Davidoff, SULLIVAN &
CROMWELL LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Aberdeen City Council, as Administrating Authority for the North East Scotland

Pension Fund, and Bucks County Employees Retirement Fund (Appellants) appeal the

district court’s judgment in favor of Appellees. After filing a notice of appeal, Appellants

filed a motion for relief from the district court’s judgment under Fed. R. Civ. P. 60(b) and

a motion for an indicative judgment under Fed. R. Civ. P. 62.1. The district court granted

Appellants’ motion for an indicative judgment and entered an order, transmitted to this

court, stating that it was inclined to grant Appellants’ motion for relief from the judgment.

Appellants have now moved this court to remand their case to permit the district court to

consider their motion for relief from the judgment on the merits. After reviewing the

parties’ submissions relative to Appellants’ motion to remand, we remand for the limited

purpose of allowing the district court to rule on Appellants’ Fed. R. Civ. P. 60(b) motion.

See Fed. R. App. P. 12.1; Fobian v. Storage Tech. Corp., 164 F.3d 887 (4th Cir. 1999).

We express no opinion on the merits of the motion. We retain jurisdiction in the event the

district court denies Appellants’ motion, and Appellants shall immediately notify this court

in writing of the district court’s decision. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                               REMANDED




                                             3